Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to New Claim Amendment filed 12/10/2020
2.	For the first time during the prosecution of this present application, the applicants amended independent Claim 1 to further limit dispersed functional particles to “one of carbon, ceramic, mineral or glass”, which is supported at Page 3, Paragraph [13], of the Specification as originally filed.  Consistent with amendment to Claim 1, the applicants amended Claim 10 including deletion of polymer particles selected from linear polymers, dendrites polymer, branch polymers, and copolymers.  
	Withdrawn and non-elected Claims 12-20 were also cancelled.
	New Claim 21 was added, which is supported at Paragraph [0025] of applicants’ published application, i.e., US PG PUB 2020/0199811.
	The applicants further added new independent Claim 22 and its dependent new Claims 24 and 24  (renumbered as “Claim 25”1) which include limitations that constitute new matter in violation of 35 USC 112, 1st paragraph for the reasons set forth below.  While new Claim 23 alone is supported at Paragraphs [0015]-[0018] of applicants’ published application, i.e., US PG PUB 2020/0199811, Claim 23 is also rejected along with claim 22 since it depends from claim 22 and thus, incorporates all the limitations of claim 22, including those that introduce new matter in violation of 35 USC 112, 1st paragraph. 

	Accordingly, this action is made FINAL.  
3.	The claim objection set forth in Paragraph 4 of the Office action mailed 10/05/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1 and 5-11 to correct their informalities.
4.	In response to the 112, 2nd paragraph rejection set forth in Paragraph 5 of the Office action mailed 10/05/2020, the applicants amended Claims 3-6 and 9 to provide the same with clarity.  Written descriptive support to this amendment is found in Paragraphs [0009] and [0012], of applicants’ published application, i.e., US PG PUB 2020/0199811.  Thus, this rejection is no longer applicable and thus, withdrawn. 

Claim Objections
5.	Claim 21 is objected to because of the following informalities:  
	As to new Claim 21: The applicants are advised to replace “the hydrogen permeability” recited in Claim 21 with the new phrase “hydrogen gas permeability” to be consistent with Paragraph [0025] of applicants’ published application, i.e., US PG PUB 2020/0199811.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 22-252 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	New Claim 22 recites “A composition of matter, comprising a fiber structure impregnated with a polymer precursor and a crosslinking catalyst, the polymer precursor having dispersed functionalized polymer particles of one of carbon, ceramic, mineral, or glass, wherein the functionalized particles contain one of either groups same as a precursor of the polymer, or groups reactive with a precursor of the polymer” (Emphasis added).
	New Claim 24 and 253 which depends on Claim 22 further recite “wherein the crosslinking catalyst is an ionic liquid” and “wherein the crosslinking catalyst is a multifunctional organic amine”, respectively (Emphasis added).  In support of this new amendment, the applicants refer to Paragraphs [9], [13], and [17] of applicants’ original disclosure (see Page 8 of Applicants’ Remarks filed 12/20/2020). 

	Specifically, Paragraphs [9], [13], and [17] of the original specification are limited to a crosslinker catalyst, such as an ionic liquid or a multifunctional organic amine, used in an one component epoxy system comprising epoxy functionalized particles containing epoxy precursor and an epoxy precursor material.  Nowhere does the disclosure indicate that the newly claimed crosslinker catalyst is useful for or used in the context of other types of polymer precursors embraced by the broader claims. 
	Additionally, while new Claim 23 alone is supported at Paragraphs [0015]-[0018] of applicants’ published application, i.e., US PG PUB 2020/0199811, Claim 23 is also rejected along with claim 22 since it depends from claim 22 and thus, incorporates all the limitations of claim 22, including those that introduce new matter in violation of 35 USC 112, 1st paragraph.
Accordingly, it is deemed that that these new limitations introduce new matter in violation of 35 USC 112, 1st paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-11, 21-23 and 254 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (US 2015/0166743) in view of UNAL et al. (US 2016/0017128). 
	As to Claims 1-2, 8-11, 22-23, and 25:Restuccia et al. disclose a fiber-reinforced polymer composite material, corresponding to the claimed composition of matter, comprising reinforcement fiber structure impregnated with a curable matrix resin comprising dispersed carbon nanomaterials (Paragraphs [0008] and [0030]-[0031]).  Restuccia et al. also disclose the addition of a crosslinking catalyst including a multifunctional organic amine (Paragraphs [0073]-[0075]).  Restuccia et al. further disclose that the carbon nanomaterials may be selected from, among other things, carbon nanotubes, graphene, and other types of fullerene materials (Paragraph [0035]).  Moreover, Restuccia et al. disclose that the fiber structure has a shape that is a tow of fiber and may be selected from glass fibers, polymer fibers, and carbon or graphite fibers, and the curable matrix resin may be selected from, among other things, a thermoset material, e.g., epoxy (Paragraphs [0069] and [0078]).   
	However, Restuccia et al. do not specify their dispersed carbon nanomaterials used for a fiber-reinforced polymer composite material as including functionalized carbon particles containing one of either groups as a precursor for the polymer or groups reactive with a precursor 
	Nevertheless, UNAL et al., like Restuccia et al., disclose fiber-reinforced composite materials (Paragraph [0002]).  UNAL et al. also disclose the addition of functionalized nanoparticles containing of either groups as a precursor for the polymer or groups reactive with a precursor of the polymer for the purposes of providing the composite with improved property retention, especially compression and shear strengths at elevated temperature (Paragraphs [0029] and [0047]-[0050]).  UNAL et al. further disclose that the functionalized nanoparticles may be selected from, among other things, carbon nanotubes, nanographite, and nanographene, and may be used in an amount of 0.001-10% by weight to impart improved properties such as higher stiffness to the polymers (Paragraph [0046]).  The amount taught by UNAL et al. touches the claimed 10% by weight or more range.  See MPEP 2144.05 (It has been held that a range of “more than 5%” would overlap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990)). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add optimum or workable amount of the functionalized nanoparticles containing of either groups as a precursor for the polymer or groups reactive with a precursor of the polymer taught by UNAL et al. in the fiber-reinforced composite material discussed in Restuccia et al., with a reasonable expectation of successfully providing the same with improved property retention, especially compression and shear strengths at elevated temperature.  See MPEP 2144.05, IIB.
	As to Claims 3-6 and 21: Like applicants’ functionalized particles, the functionalized polymer particles and composite material suggested by Restuccia et al. and UNAL et al. would also be capable of enabling the same claimed specific improvement and at least a 2 times 
	As to Claim 7: Restuccia et al. do not specify using other types of matrix resin including the thermoplastic materials recited in Claim 7.  However, UNAL et al. disclose employing thermoplastic polymers including nylon, polyolefin, and acrylonitrile butadiene styrene, for the purposes of providing a balance of improved stiffness and processability with minimal adverse effects other composite properties (Paragraph [0042]).  Thus, it would have been obvious to one of ordinary skill in the art to use other types of polymers including the claimed thermoplastic (nylon, polyolefin or acrylonitrile butadiene styrene) taught by UNAL et al. in the composite discussed in Restuccia et al., with a reasonable expectation of successfully obtaining a balance of improved stiffness and processability with minimal adverse effects other composite properties.  

245 is rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (US 2015/0166743) in view of UNAL et al. (US 2016/0017128) as applied to Claims 1-11, 21-23 and 25 above, and further in view of Wei et al. (US 10,882,972). 
	The disclosures with respect to Restuccia et al. and UNAL et al. in paragraph 7 are incorporated here by reference.  Restuccia et al. broadly disclose using any types of crosslinking catalyst in their composite material (Paragraphs [0073]-[0075]), but does not further specify the crosslinking catalyst as including the claimed ionic liquid.
	Nevertheless, Wei et al. disclose using ionic liquid as one of the curing catalysts for the purposes of obtaining cured composite polymer material having advantageous mechanical properties (Col. 1, lines 5-25, Col. 2, lines 8-30, and Col. 4, lines 35-55). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed ionic liquid taught by Wei et al. as the crosslinking catalyst in the composite material suggested by Restuccia et al. and UNAL et al., with a reasonable expectation of successfully obtaining cured composite material with desired mechanical properties. 

Response to Applicants’ Arguments in their Remarks filed 12/20/2020
9.	Upon further consideration in light of applicants’ arguments and claim amendment dated 12/20/2020, the 102 and 103 rejections based on Pratte et al. (US 2015/0337183) and Boursier (US 2015/0375481) set forth in Paragraphs 6-8 of the Office action mailed 10/05/2020 are no longer applicable and thus, withdrawn.  Thus, applicants’ arguments provided at Pages 7 and 8 of their Remarks are rendered moot at this time. 

Correspondence
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It appears that the applicants inadvertently listed Claim 24 twice in the new Claim Amendment.  For purposes of this action, the second listed Claim 24 will be renumbered and referred to as “Claim 25”.  
        2 Claim 25 refers to the second claim 24 in the claim amendment dated 12/20/2020 (renumbered as “Claim 25”).
        3 2nd Claim 24, renumbered as Claim 25. 
        4 Renumbered Claim 25 refers to second claim 24 in the claim amendment dated 12/20/2020.
        5 Refers to the first Claim 24 in the Claim Amendment dated 12/20/2020.